                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM ROBERT OMLER,                               Case No. 20-cv-02207-HSG
                                   8                    Plaintiff,                           ORDER OF TRANSFER
                                   9             v.

                                  10     BUTTE COUNTY JAIL, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Deuel Vocational Institute in Tracy, California (“DVI”), has filed a

                                  14   pro se civil rights action against the Butte County Sheriff’s Department, the Butte County Jail and

                                  15   Butte County, regarding events that took place while plaintiff was housed in Butte County Jail.

                                  16   Dkt. No. 1 at 1-3. Butte County is located within the venue of the Eastern District of California.

                                  17   See 28 U.S.C. § 84(b). No defendant is alleged to reside in, and none of the events or omissions

                                  18   giving rise to the complaint occurred in, the Northern District. Venue therefore is proper in the

                                  19   Eastern District, and not in this one. See 28 U.S.C. § 1391(b). Accordingly, in the interests of

                                  20   justice and pursuant to 28 U.S.C. § 1406(a), this action is TRANSFERRED to the United States

                                  21   District Court for the Eastern District of California. The Clerk of the Court is directed to transfer

                                  22   the case forthwith.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 4/6/2020

                                  25                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  26                                                    United States District Judge
                                  27

                                  28
